SEABURY, J.
The plaintiffs claim that they sold and delivered goods to the Buzzini Equipment & Construction Company at the request of the defendants. It is conceded that the goods were delivered to the Buzzini Equipment & Construction Company. The question in *765issue is whether these goods were so delivered at the request of the defendants.
So far as the direct evidence upon this issue is concerned, there was a sharp conflict. Over the objection and exception of the defendants, the plaintiffs were permitted to prove that the Buzzini Equipment & Construction Company was financially irresponsible, and that one Buszini, who with his wife owned a half interest in the corporation, had gone into bankruptcy. In view of the narrow question of fact which -was presented, we think that this incompetent proof was prejudicial to the defendants. There are several other errors pointed out; but, as there must be a new trial, we do not deem it necessary to discuss them at this time.
Judgment reversed, and new trial ordered, with costs to appellants to abifle the event. All concur.